BOLIN, Judge.
Plaintiffs, husband and wife, sued defendant for $1558.43 plus interest, costs and attorney’s fees, for alleged unpaid wages for services performed by plaintiffs for defendant. From judgment rejecting their demands they appeal.
The statutory basis for the action is La. R.S. 23:631 and 23:632 which provide an employer must pay an employee his unpaid wages within twenty-four hours from his discharge or termination of employment, and upon the employer’s failure to pay he may become liable for the payment of reasonable attorney’s fees and penalties.
The issue presented is one of fact, i.e.: have plaintiffs proved by a preponderance of evidence they have performed labor for defendant for which he agreed but has refused to pay?
We have experienced little difficulty in determining the facts which we shall briefly state. Mr. Boyd was employed by defendant in the latter’s radiator repair shop in Shreveport, Louisiana, for $1.75 per hour. Defendant owned a farm in Bossier Parish. Defendant verbally agreed that Mr. and Mrs. Boyd would reside rent-free in a dwelling located on defendant’s Bossier Parish farm in exchange for plaintiffs’ watching over the property of defendant. If plaintiffs did any extra work they were to receive pay at the rate of $1.25 per hour. After plaintiffs moved on the farm defendant paid Mrs. Boyd’s minor son, Allen Davidson, $10 per week for work performed. Defendant asked Boyd on numerous occasions if he owed him anything for extra work and Boyd assured him he did not because he was satisfied with having free rent and having his stepson employed at $10 per week. This arrangement lasted for about eight months until defendant discharged Boyd for using two of his tractors and a truck to go off defendant’s property to aid in pulling another tractor from a muddy field. Defendant instructed the Boyds to move from his place and on the same day plaintiffs presented defendant with some time cards claiming defendant owed them for extra work for eight days preceding their discharge, which amount was paid. Several days later plaintiffs demanded the amount sued on which defendant refused to pay.
We find the evidence fails to support a finding plaintiffs performed any work for which they were not paid. For this reason the judgment is affirmed at appellants’ cost.